13-4839
         Chen v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A087 783 531
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 23rd day of March, two thousand fifteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                ROBERT D. SACK,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _____________________________________
12
13       YONGSONG CHEN,
14                Petitioner,
15
16                        v.                                    13-4839
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, NY.
24
25       FOR RESPONDENT:               Joyce R. Branda, Acting Assistant
26                                     Attorney General; Eric W.
27                                     Marsteller, Senior Litigation
28                                     Counsel; Rosanne M. Perry, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Yongsong Chen, a native and citizen of

 6   China, seeks review of a December 11, 2013, order of the BIA

 7   affirming the March 6, 2012, decision of an Immigration

 8   Judge (“IJ”), which denied asylum, withholding of removal,

 9   and Convention Against Torture (“CAT”) relief.    In re

10   Yongsong Chen, No. A087 783 531 (B.I.A. Dec. 11, 2013),

11   aff’g No. A087 783 531 (Immig. Ct. New York City Mar. 6,

12   2012).   We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed

15   both the IJ’s and the BIA’s opinions “for the sake of

16   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

17   2008)(internal quotation marks omitted).    The applicable

18   standards of review are well established.    See 8 U.S.C.

19   § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d
20   162, 165-66 (2d Cir. 2008).

21       For asylum applications governed by the REAL ID Act,

22   such as Chen’s, the IJ may, considering the totality of the

23   circumstances, base a credibility finding on an asylum

                                   2
 1   applicant’s demeanor, candor, or responsiveness, and

 2   inconsistencies in his statements and other record evidence,

 3   without regard to whether they go “to the heart of the

 4   applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 5   Lin, 534 F.3d at 163-65.

 6       Here, the IJ’s credibility determination rested

 7   substantially on a purported inconsistency in Chen’s

 8   testimony regarding his willingness to spread Christianity

 9   to his family members.     However, the IJ failed to seek an

10   explanation from Chen for the contradiction.     “[I]t is []

11   error for an IJ to find an applicant’s testimony

12   inconsistent without first raising the putative

13   discrepancies during asylum proceedings so that the

14   petitioner has a chance to provide what may be satisfactory

15   explanations for the supposed problem.”     Ming Shi Xue v.

16   BIA, 439 F.3d 111, 122 (2d Cir. 2006).

17       We nonetheless deny the petition for review because the

18   agency reasonably found that Chen failed to meet his burden

19   to establish a well-founded fear of persecution in China.

20   See 8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(A); Kyaw Zwar Tun v.

21   INS, 445 F.3d 554, 564 (2d Cir. 2006).     To establish a well-

22   founded fear of persecution, an applicant must show that he


                                     3
 1   subjectively fears persecution and that his fear is

 2   objectively reasonable.    Ramsameachire v. Ashcroft, 357 F.3d
3   169, 178 (2d Cir. 2004); see also Jian Hui Shao v. Mukasey,

 4   546 F.3d 138, 162 (2d Cir. 2008).    An applicant can

 5   establish the objective reasonableness of his fear of future

 6   persecution by either (1) offering evidence that he would be

 7   singled out individually for persecution, or (2) proving

 8   that a pattern or practice of persecution of similarly

 9   situated persons exists in his home country.    8 C.F.R.

10   § 1208.13(b)(2); Mufied v. Mukasey, 508 F.3d 88, 91 (2d Cir.

11   2007).   “Put simply, to establish a well-founded fear of

12   persecution in the absence of any evidence of past

13   persecution, an alien must make some showing that

14   authorities in his country of nationality are either aware

15   of his activities or likely to become aware of his

16   activities.”    Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

17   (2d Cir. 2008).

18       The agency reasonably found that Chen did not establish

19   that he would be individually targeted for persecution in

20   China.   See Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d

21   Cir. 2005).    Chen identifies no evidence that the Chinese

22   authorities are aware of his religious activities in the


                                    4
 1   United States.   The country conditions evidence shows that

 2   the authorities are more likely to target religious leaders

 3   than individual church members, and Chen never asserted that

 4   he would be a religious leader in China.

 5       Chen also failed to establish a pattern or practice of

 6   persecution in China of similarly situated Christians.

 7   While the country conditions evidence shows that China

 8   restricts religious practices, it does not demonstrate the

 9   type of systemic and pervasive threat of harm required to

10   establish a pattern or practice of persecution against

11   Christians. See Jian Hui Shao, 546 F.3d at 155, 172.    Chen

12   also does not point to any country conditions evidence

13   showing that Christians are persecuted in his home province.

14       Because Chen failed to establish a well-founded fear of

15   persecution, he necessarily could not meet the higher burden

16   required for withholding of removal or CAT relief.     See

17   Lecaj v. Holder, 616 F.3d 111, 119-20 (2d Cir. 2010).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, Chen’s pending




                                   5
1   motion for a stay of removal in this petition is DENIED as

2   moot.

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk
5
6
7




                                 6